DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 03/27/2022.  The objections to the Abstract have been withdrawn. Claims 1-8, 10 and 11 remain pending for consideration on the merits.  
Allowable Subject Matter
Claims 1-8, 10 and 11 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:	 
Regarding claim 1, the subject matter which is considered to distinguished from the closest prior art of record, Yuzo (JP 2013204882 A), Saito et al (US 20120240613 A1), and Wetekamp et al (US 7591141 B2). The prior art of record when considered as a whole, alone, or in combination, neither anticipates nor renders obvious “wherein a fixed block is separately provided at a middle portion of a bottom of the ice making tray where the opening of the each ice making space is located and fixedly clamped thereto, a gap at the middle portion of the bottom of the ice making tray is filled with the fixed block, an ice twisting rod has one end thereof movably inserted into the fixed block and the other end thereof abutted against the motor assembly, the ice twisting rod extends from the middle portion of the ice making tray to a position of the ice making tray connected with the motor assembly, and is then bent by 90 degrees to extend towards one side of the ice making tray, and the ice making tray is rotated in a first direction to abut against the ice twisting rod to be deformed for releasing ice, and in a second direction opposite to the first direction to be separated from a part of the ice twisting rod, protruding columns extend from two sides of the fixed block, slots are provided at the bottom of the ice making tray, and each of the protruding columns is correspondingly clamped in each of the slots to fix the fixed block relative to the ice making tray”. The closest prior art, Saito teaches a thermistor for detecting temperature of the ice tray is attached at a lower part of the ice tray, Wetekamp teaches an auger that is mounted within a tray including a shaft engaging a flipper door, and Yuzo teaches a thermistor placed under the ice making tray that detects the temperature of the interior of the ice making cells separated by a wall of the ice making cells; however, the references fails to disclose, suggest, or teach “wherein a fixed block is separately provided at a middle portion of a bottom of the ice making tray where the opening of the each ice making space is located and fixedly clamped thereto, a gap at the middle portion of the bottom of the ice making tray is filled with the fixed block, an ice twisting rod has one end thereof movably inserted into the fixed block and the other end thereof abutted against the motor assembly, the ice twisting rod extends from the middle portion of the ice making tray to a position of the ice making tray connected with the motor assembly, and is then bent by 90 degrees to extend towards one side of the ice making tray, and the ice making tray is rotated in a first direction to abut against the ice twisting rod to be deformed for releasing ice, and in a second direction opposite to the first direction to be separated from a part of the ice twisting rod, protruding columns extend from two sides of the fixed block, slots are provided at the bottom of the ice making tray, and each of the protruding columns is correspondingly clamped in each of the slots to fix the fixed block relative to the ice making tray”.
Therefore, it would not be obvious to modify the technique and methods of the prior art structures to have the apparatus as claimed without improper hindsight and independent claim 1 with dependent claims therefrom are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763